Citation Nr: 1747822	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD), currently evaluated at 30 percent prior to June 22, 2017, and at 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an evaluation in excess of 10 percent for residuals, broken nose with deviated nasal septum.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 and June 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran testified at a video conference hearing before the Board.  A transcript of that April 2015 hearing is associated with the record.

In August 2015, the Board denied the claim for an increased rating for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In August 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Partial Remand (JMPR).  

In May 2017, the Board remanded the claims for additional development.  The Board is satisfied that there was at the very least substantial compliance with this remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  However, in a letter dated July 2017, the Veteran's representative notified the Board of outstanding relevant VA treatment records that are not associated with the claims file, and request the Board to obtain them.  The Board waited the 90 days that was specifically and explicitly requested by the Veteran's representative, but no additional evidence has been submitted, thereby necessitating this remand.   

In a June 2017, rating decision, the Appeals Management Center (AMC), granted the claim for an increased rating for the Veteran's PTSD, and assigned a 50 percent rating, effective June 22, 2017.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the increased rating for PTSD and entitlement to TDIU claims.  In a letter dated July 2017, the Veteran's representative notified the Board of outstanding relevant VA PTSD treatment records and requested VA assistant with obtaining the Veteran's records from the Bozeman VA Community Based Outpatient Clinic in Bozeman, Montana.  A review of the claims file indicates that these identified treatment records have not been associated with the claims file Therefore, this matter must be remanded in order to associate these treatment records with the claims file.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the PTSD remanded issue, and therefore it too will be remanded.  Moreover, given the remand for records, the Board will remand the issue regarding the Veteran's nose as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify and authorize VA to obtain records from any private psychiatric treatment he has received since 2012.

2.  Associate any and all outstanding VA treatment records with the claims file to include treatment records from The Bozeman VA Community Based Outpatient Clinic in Bozeman, Montana.

3.  Then, readjudicate the appeal, seeking an initial rating for PTSD in excess of 30 percent prior to June 22, 2017, and in excess of 50 percent thereafter, the claim for a rating in excess of 10 percent for residuals of a deviated nasal septum, and the claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

